Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made as of the 28th day of June, 2011, by and among MAIN STREET CAPITAL
CORPORATION, a Maryland corporation (the “Borrower”), the INITIAL GUARANTORS
identified in the Credit Agreement (as defined below) (the “Guarantors”), BRANCH
BANKING AND TRUST COMPANY (the “Administrative Agent”), and all of the LENDERS,
as defined in the Credit Agreement (the “Lenders”).

 

R E C I T A L S:

 

The Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into a certain Amended and Restated Credit Agreement dated as of
September 20, 2010 (the “Credit Agreement”).  Capitalized terms used in this
Amendment that are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.

 

The Borrower and Guarantors have requested that the Administrative Agent and the
Lenders amend the Credit Agreement to (i) extend the Termination Date to
September 20, 2014, and (ii) increase the maximum aggregate Revolver Commitments
to $155,000,000, with an additional $45,000,000 “accordion”.

 

The Lenders, the Administrative Agent, the Guarantors and the Borrower desire to
amend the Credit Agreement upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

 

SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 

SECTION 2.  Amendments.  The Credit Agreement is hereby amended as set forth in
this Section 2.

 

SECTION 2.01.  Amendment to Section 1.01.  The definition of “Termination Date”
set forth in Section 1.01 of the Credit Agreement is amended and restated as
follows:

 

“Termination Date” means the earlier to occur of (i) September 20, 2014,
(ii) the date the Revolver Commitments are terminated pursuant to Section 6.01
following the occurrence of an Event of Default, or (iii) the date the Borrower
terminates the Revolver Commitments entirely pursuant to Section 2.09.

 

--------------------------------------------------------------------------------


 

SECTION 2.02.  Amendment to Section 1.01.  Clause (i) of the definition of
“Revolver Commitment” set forth in Section 1.01 of the Credit Agreement is
amended and restated to read in its entirety as follows:

 

(i) the amount set forth opposite the name of such Lender on the signature
pages hereof, or on any amendment, supplement or joinder that may be executed
from time to time after the date hereof, or

 

SECTION 2.02.  Amendment to Section 2.14.  Clause (ii) of Section 2.14(a) is
amended and restated to read in its entirety as follows:

 

(ii) immediately after giving effect to any Commitment Increase, (y) the
aggregate Revolver Commitments shall not exceed $200,000,000 and (z) the
aggregate of all Commitment Increases effected shall not exceed $45,000,000,

 

SECTION 3.   Revolver Commitments.  In connection with this Amendment, each of
the Lenders has agreed to increase its Revolver Commitment to the total amount
set forth opposite the name of such Lender on the signature pages of this
Amendment.

 

SECTION 4. Conditions to Effectiveness.  The effectiveness of this Amendment and
the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:

 

(a)                                  The Borrower shall have delivered to the
Administrative Agent the following in form and substance satisfactory to the
Administrative Agent:

 

(i)                                     duly executed counterparts of this
Amendment signed by the Borrower and the Guarantors;

 

(ii)                                  duly executed Revolver Notes payable to
each Lender in the amount of their respective Revolver Commitments set forth
opposite the name of each such Lender on the signature pages hereof (each, a
“Note” and collectively, the “Notes”);

 

(iii)                               duly executed letter agreement regarding
fees as requested by the Administrative Agent;

 

(iv)                              a certificate of the Secretary or Assistant
Secretary of the Borrower and each Guarantor, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such party approving or consenting to Amendment and the increase in aggregate
Revolver Commitments;

 

(v)                                 a certificate of the Chief Financial Officer
or other Responsible Officer of the Borrower, certifying that (x) as of the date
of this Amendment, all

 

--------------------------------------------------------------------------------


 

representations and warranties of the Borrower and the Guarantors contained in
this Amendment and the other Loan Documents are true and correct (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty is true and
correct as of such date), (y) immediately after giving effect to this Amendment
and the increase in aggregate Revolver Commitments (including any Borrowings in
connection therewith and the application of the proceeds thereof), the Borrower
is in compliance with the covenants contained in Article V of the Credit
Agreement, and (z) no Default or Event of Default has occurred and is
continuing, both immediately before and after giving effect to this Amendment
and the increase in aggregate Revolver Commitments (including any Borrowings in
connection therewith and the application of the proceeds thereof);

 

(vi)                              an opinion or opinions of counsel for the
Borrower and the Guarantors, in a form satisfactory to the Administrative Agent
and covering such matters as the Administrative Agent may reasonably request,
addressed to the Administrative Agent and the Lenders, together with such other
documents, instruments and certificates as the Administrative Agent shall have
reasonably requested; and

 

(vii)                           such other documents or items that the
Administrative Agent, the Lenders or their counsel may reasonably request.

 

(b)                                 The Borrower shall have paid to the
Administrative Agent, (i) for the account of each of the Lenders (including the
Administrative Agent), an upfront amendment and extension fee in an amount
separately agreed between the Borrower, the Administrative Agent and the
Lenders, and (ii) the Arrangement Fee (as defined in the Administrative Agent’s
Letter Agreement) with respect to the increase in aggregate Revolver
Commitments.

 

(c)                                  The Borrower shall have paid to the
Administrative Agent, upon application with appropriate documentation, all
reasonable costs and expenses of the Administrative Agent, including reasonable
fees, charges and disbursements of counsel for the Administrative Agent,
incurred in connection with this Amendment and the transactions contemplated
herein.

 

SECTION 5.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  On and after the First Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.  This Amendment is not intended to
effect, nor shall it be construed as, a novation.  The Credit Agreement and this
Amendment shall be construed together as a single agreement.  This Amendment
shall constitute a Loan Document under the terms of the Credit Agreement. 
Nothing herein contained shall waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Credit Agreement, except as
herein amended, nor affect nor impair any rights, powers or remedies under the
Credit Agreement as hereby amended.  The Lenders and

 

--------------------------------------------------------------------------------


 

the Administrative Agent do hereby reserve all of their rights and remedies
against all parties who may be or may hereafter become secondarily liable for
the repayment of the Notes.  The Borrower and Guarantors promise and agree to
perform all of the requirements, conditions, agreements and obligations under
the terms of the Credit Agreement, as heretofore and hereby amended, the Credit
Agreement, as amended, and the other Loan Documents being hereby ratified and
affirmed.  The Borrower and Guarantors hereby expressly agree that the Credit
Agreement, as amended, and the other Loan Documents are in full force and
effect.

 

SECTION 6.  Representations and Warranties.  The Borrower and Guarantors hereby
represent and warrant to each of the Lenders as follows:

 

(a)                                  No Default or Event of Default under the
Credit Agreement or any other Loan Document has occurred and is continuing
unwaived by the Lenders on the date hereof, or shall result from this Amendment.

 

(b)                                 The Borrower and the Guarantors have the
power and authority to enter into this Amendment and issue the Notes and to do
all acts and things as are required or contemplated hereunder or thereunder to
be done, observed and performed by them.

 

(c)                                  Each of this Amendment and the Notes has
been duly authorized, validly executed and delivered by one or more authorized
officers of the Borrower and the Guarantors and constitutes the legal, valid and
binding obligations of the Borrower and the Guarantors enforceable against them
in accordance with their respective terms.

 

(d)                                 The execution and delivery of each of this
Amendment and the Notes and the performance by the Borrower and the Guarantors
hereunder and thereunder do not and will not require the consent or approval of
any regulatory authority or governmental authority or agency having jurisdiction
over the Borrower, or any Guarantor, nor be in contravention of or in conflict
with the articles of incorporation, bylaws or other organizational documents of
the Borrower, or any Guarantor that is a corporation, the articles of
organization or operating agreement of any Guarantor that is a limited liability
company, or the provision of any statute, or any judgment, order or indenture,
instrument, agreement or undertaking, to which any Borrower, or any Guarantor is
party or by which the assets or properties of the Borrower and the Guarantors
are or may become bound.

 

SECTION 7.  Counterparts; Governing Law.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.  This
Amendment shall be construed in accordance with and governed by the laws of the
State of North Carolina.

 

SECTION 8.  Amendment.  This Amendment may not be amended or modified without
the written consent of the Lenders.

 

--------------------------------------------------------------------------------


 

SECTION 9.  Effective Date.  The date on which the conditions set forth in this
Amendment have been satisfied shall be the “First Amendment Effective Date” of
this Amendment.

 

SECTION 10.  Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

SECTION 11.  Consent by Guarantors.  The Guarantors consent to the foregoing
amendments.  The Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended, said Credit Agreement, as hereby amended,
being hereby ratified and affirmed.  In furtherance and not in limitation of the
foregoing, the Guarantors acknowledge and agree that the “Guaranteed
Obligations” (as defined in the Credit Agreement) include, without limitation,
the indebtedness, liabilities and obligations evidenced by the Notes and the
Loans made under the Credit Agreement as hereby amended.  The Guarantors hereby
expressly agree that the Credit Agreement, as hereby amended, is in full force
and effect.

 

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 13.  Notices.  All notices, requests and other communications to any
party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Agreement as of the day and year first above written.

 

 

 

BORROWER

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Todd A. Reppert

 

Name: Todd A. Reppert

 

Title: President and Chief Financial Officer

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

By:

/s/ Vincent D. Foster

 

Name: Vincent D. Foster

 

Title: Senior Managing Director

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

By:

/s/ Vincent D. Foster

 

Name: Vincent D. Foster

 

Title: Chief Executive Officer

 

[Signatures Continue on Next Page]

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

COMMITMENTS:

ADMINISTRATIVE AGENT AND LENDER

 

 

Revolver Commitment:

BRANCH BANKING AND TRUST COMPANY

$37,500,000

 

 

Percentage Interest:

 

 

24.1936%

By:

 

/s/ Michael Skorich

 

Name:

Michael Skorich

 

Title: Senior Vice President

 

 

[Signatures Continues on Next Page]

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

Revolver Commitment:

REGIONS BANK

$30,000,000

 

 

Percentage Interest:

 

 

19.3549%

By:

 

/s/ William Bobbora

 

Name:

William Bobbora

 

Title: Vice President

 

 

[Signatures Continue on Next Page]

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

Revolver Commitment:

CAPITAL ONE, N.A.

$25,000,000

 

 

Percentage Interest:

 

 

16.1290%

By:

 

/s/ Don Backer

 

Name:

Don Backer

 

Title:

Senior Vice President,

 

 

Commercial Banking - Houston

 

 

[Signatures Continues on Next Page]

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

 

LENDER

 

 

 

 

Revolver Commitment:

 

COMPASS BANK

 

$22,500,000

 

 

 

Percentage Interest:

 

 

 

14.5161%

 

By:

/s/ David Moriniere

 

 

Name: David Moriniere

 

 

Title: Senior Vice President

 

 

[Signatures Continues on Next Page]

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

 

LENDER

 

 

 

 

Revolver Commitment:

 

TEXAS CAPITAL BANK

 

$20,000,000

 

 

 

Percentage Interest:

 

 

 

12.9032%

 

By:

/s/ Eric Luttrell

 

 

Name: Eric Luttrell

 

 

Title: Senior Vice President

 

 

[Signatures Continue on Next Page]

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

 

LENDER

 

 

 

 

Revolver Commitment:

 

THE FROST NATIONAL BANK

 

$20,000,000

 

 

 

Percentage Interest:

 

 

 

12.9032%

 

By:

/s/ Larry C. Stephens

 

 

Name: Larry C. Stephens

 

 

Title: Vice President

 

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------